         Case 2:20-cv-01464-MAK Document 14 Filed 07/16/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SAMUEL MATURO                                 :   CIVIL ACTION
                                               :
                      v.                       :   NO. 20-1464
                                               :
 RICHARD PUGH, et al.                          :


                                     MEMORANDUM

KEARNEY, J.                                                                       July 16, 2020

       Robert Cooper drove his motor vehicle into Samuel Maturo’s motor vehicle. The collision

caused Mr. Maturo to lose consciousness and suffer a fracture and several sprains. Richard Pugh

employed Mr. Cooper at the time of the collision. Mr. Maturo now sues both the employer (Mr.

Pugh) and employee (Mr. Cooper) for Mr. Cooper’s driving decision claiming negligence and

recklessness.   Messrs. Pugh and Cooper move to partially dismiss Mr. Maturo’s recklessness

claim. Persuaded by the sound reasoning of several judges in our Circuit in similar claims as to

state of mind proofs for recklessness subject to discovery and possible summary judgment review,

we deny Defendants’ motion.

I.     Plead facts

       Robert Cooper operated motor vehicles in “the course of his employment” for Richard

Pugh. 1 On March 15, 2018, Mr. Maturo travelled eastbound and Mr. Cooper travelled westbound

down the same road and toward the same intersection. 2 Mr. Cooper “negligently and carelessly”

proceeded through the intersection and “made an improper left hand turn” as Mr. Maturo

approached the intersection. 3 Mr. Maturo collided with Mr. Cooper’s vehicle causing him to suffer

“internal and external injuries” including “abrasion[s,]” “loss of consciousness” and a bone

fracture. 4 Mr. Cooper drove his vehicle “at a high and excessive rate of speed,” did not keep his
          Case 2:20-cv-01464-MAK Document 14 Filed 07/16/20 Page 2 of 5




vehicle “under proper and adequate control, “violated state and county “ordinances and laws . . .

and statutes” and acted “without due regard for [Mr. Maturo’s] rights[.]” 5

II.    Analysis

       Mr. Maturo sued Mr. Pugh and Mr. Cooper for negligence and recklessness in operating a

motor vehicle on March 15, 2018. Mr. Pugh and Mr. Cooper move to dismiss Mr. Maturo’s

recklessness claim. 6 They argue recklessness claims require pleaded specific facts about the

defendant’s state of mind and Mr. Maturo did not allege Mr. Cooper’s state of mind. 7

       The issue is whether Mr. Maturo must plead specific facts about Mr. Cooper’s state of mind

to state a recklessness claim. Recklessness claims in tort suits are, in a way, claims for punitive

damages. 8 A plaintiff succeeds on a punitive damages claim if he can demonstrate the defendant

acted “outrageous[ly], with an “evil motive” or the defendant exhibited a “reckless indifference to

the rights of others.” 9 A defendant acts recklessly if they “act or intentionally fail[] to do an act”

and thereby “create[] an unreasonable risk of physical harm to another” beyond the risk normally

created by negligence. 10 A punitive damage award depends on the defendant’s state of mind. 11

       Judges in the our Circuit often hold a plaintiff alleging a recklessness claim survives the

pleading stage because dismissal is “premature.” 12 Judge Carlson denied a motion to dismiss a

recklessness claim when presented with similar facts. 13 In Alexander v. Western Express, the

parties approached the same intersection from opposite directions and sustained a vehicle

collision. 14 The plaintiff claimed the defendant engaged in “reckless[]” conduct by turning left

without “a directional [stoplight.]” 15 Judge Carlson denied the motion to dismiss the recklessness

claim because the defendant’s “state of mind . . . cannot be resolved on the pleadings alone[.]” 16

       The relative specificity of a recklessness claim does not warrant dismissal. 17 The plaintiff

in Kerlin v. Howard alleged the defendant acted “recklessly” by driving his vehicle in front of him



                                                  2
         Case 2:20-cv-01464-MAK Document 14 Filed 07/16/20 Page 3 of 5




and “causing a violent collision.” 18 Judge Brann considered the allegations to be “vague” and

“conclusory[,]” but followed the weight of authority in our Circuit and allowed the recklessness

claim to proceed into discovery. 19 Judge Brann found the allegations sufficient and discovery

appropriate to “specifically” determine the facts showing the state of mind necessary for a

recklessness claim. 20

       We are also aware of dismissals of punitive claims in vehicular collision tort suits. 21 The

defendant in Elmi v. Kornilenko crashed into the plaintiff while trying to pass on the highway.22

The plaintiff alleged a punitive damages claim by arguing the defendant’s attempt to pass evinced

“reckless, willful[,] wanton, and/or outrageous conduct” and the defendant moved to dismiss.23

Judge Gibson granted the defendant’s motion and focused his inquiry on whether defendant

engaged in “outrageous” conduct. 24

       We follow the weight of authority in our Circuit and deny Mr. Pugh’s and Mr. Cooper’s

partial motion to dismiss Mr. Maturo’s recklessness claim. Mr. Maturo’s allegations are similar to

those considered by Judge Carlson in Alexander as they involve defendant’s allegedly making

improper left-hand turns across traffic. 25 Mr. Maturo’s allegations are similar in depth to those

considered by Judge Brann in Kerlin as he alleges the defendant acted recklessly without pleading

specific facts regarding the defendant’s state of mind at the time of the collision. 26 The plaintiffs

in both Alexander and Kerlin proceeded beyond the pleading stage. 27 We choose not to follow

Judge Gibson’s reasoning in Elmi v. Kornilenko because Mr. Maturo grounds his punitive damages

claim in recklessness, not outrageousness. 28




                                                  3
             Case 2:20-cv-01464-MAK Document 14 Filed 07/16/20 Page 4 of 5




III.       Conclusion

           Mr. Maturo does not need to plead specific facts about Mr. Cooper’s reckless state of mind

as this state of mind inquiry is best suited for discovery. We deny Mr. Pugh’s and Mr. Cooper’s

motion to dismiss Mr. Maturo’s recklessness claim.


1
    ECF Doc. No. 3 at ¶ 6.
2
    Id. at ¶¶ 7-8.
3
    Id. at ¶ 8.
4
    Id. at ¶¶ 8, 10.
5
    Id. at ¶ 9.
6
  ECF Doc. No. 9 at p. 4. Our review of a complaint subject to a Rule 12(b)(6) motion requires us
to consider all of the plaintiff’s “factual allegations as true, construe the complaint in the light most
favorable to the plaintiff” and decide if the plaintiff has stated a claim for relief. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). We emphasize the plaintiff must allege “more than
labels and conclusions” and actually plead facts in their complaint. Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007). A plaintiff fails to advance past the pleading stage if the complaint
contains only a “formulaic recitation of the elements” of their claim. Id. The complaint need not
include facts which undeniably establish the cause of action but must include “enough” to state a
plausible claim for relief. Id. at 570. The factual allegations in the complaint must be strong enough
for us to “draw a reasonable inference” the plaintiff is entitled to relief. Fowler, 578 F.3d at 210.

Our Court of Appeals established a three-prong test for reviewing a complaint subject to a Rule
12(b)(6) motion. Connelly v. Lane Constr. Corp., 809 F.3d 780 (3d Cir. 2016). We must assess the
“elements” of the plaintiff’s claims, discard statements which “are no more than conclusions,” and
take all “well-pleaded factual allegations” from the complaint as true to determine whether the
plaintiff has stated a claim for relief. Id. at 787. Moreover, the complaint does not need to establish
a “prima facie case” at the pleading stage. Id. at 789.
7
    Id. at p. 6.
8
    See Feld v. Merriam, 485 A.2d 742, 747 (Pa. 1984).
9
    Id. (quoting Chambers v. Montgomery, 192 A.2d 355 (Pa. 1963)).
10
  Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 771 (Pa. 2005) (quoting RESTATEMENT
(SECOND) OF TORTS § 500).



                                                   4
             Case 2:20-cv-01464-MAK Document 14 Filed 07/16/20 Page 5 of 5




11
     Feld, 485 A.2d at 748.
12
   Alexander v. W. Express, No. 19-1456, 2019 WL 6339907, at *9 (M.D. Pa. Oct. 18, 2019);
Kerlin v. Howard, No. 18-481, 2018 WL 4051702, at *2 (M.D. Pa. Aug. 24, 2018); Wydra v. Bah,
No. 15-1513, 2016 WL 297709, at *2 (M.D. Pa. Jan. 22, 2016); Cobb v. Nye, No. 14-865, 2014
WL 7067578, at *4 (M.D. Pa. Dec. 12, 2014); Young v. Westfall, No. 06-2325, 2007 WL 675182,
at *2 (M.D. Pa. Mar. 1, 2007).
13
     Alexander, 2019 WL 6339907.
14
     Id. at *1.
15
     Id.
16
     Id. at *9.
17
     Kerlin, 2018 WL 4051702.
18
     Id. at *1.
19
     Id. at *2.
20
     Id.
21
 Carson v. Tucker, No. 20-399, 2020 WL 1953655 (E.D. Pa. Apr. 23, 2020); Babenko v. Dillon,
No. 19-199, 2019 WL 3548833 (E.D. Pa. Aug. 5, 2019); Elmi v. Kornilenko, No. 17-177, 2018
WL 1157996 (W.D. Pa. Mar. 2, 2018).
22
     Elmi, 2018 WL 1157996, at *2.
23
     Id. at *1.
24
  See id. at *3-5 (citing to state and federal decisions based on examination of whether defendant
exhibited “outrageous” conduct).
25
  ECF Doc. No. 3 at ¶¶ 7-8; Alexander v. W. Express, No. 19-1456, 2019 WL 6339907, at *1
(M.D. Pa. Oct. 18, 2019).
26
  ECF Doc. No. 3 at ¶ 9; Kerlin v. Howard, No. 18-481, 2018 WL 4051702, at *2 (M.D. Pa. Aug.
24, 2018).
27
     Alexander at *9; Kerlin at *2.
28
     ECF Doc. No. 3 at ¶ 9; Elmi, 2018 WL 1157996, at *3-5.



                                                5
